United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        September 8, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 03-40471
                          Summary Calendar



JAVIER CHAPA,

                                     Plaintiff-Appellant,

versus

DAVID STACKS, Individually and in his official capacity as
Warden; RICHARD ALFORD, Individually and in his official
capacity; ARMANDO ALANIZ, Individually and in his official
capacity; CHARLES R CLARK, Individual Capacity; HAZEL KITCHEN,
In her individual capacity; DENNIS CROWLEY, Lieutenant,
Individual capacity,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:02-CV-241
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Javier Chapa, Texas prisoner # 904219, appeals the dismissal

as frivolous and for failure to state a claim of his 42 U.S.C.

§ 1983 suit against Warden David Stacks and five correctional

officers alleging that they violated his due-process rights by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40471
                                 -2-

placing him in administrative segregation for being a gang

member.   Chapa argues that he has a protectable interest in his

custodial classification because there has been an atypical,

significant deprivation.

     Although he alleges the existence of extraordinary

circumstances, he has not shown any, and Chapa’s placement in

administrative segregation, without more, does not constitute a

deprivation of a constitutionally cognizable liberty interest.

See Lukin v. Scott, 71 F.3d 192, 193 (5th Cir. 1995).

     Chapa also argues that the district court’s decision is not

supported by evidence because he did not sign the self-admission

form and that the district court erred in considering certain

photographs.    “Because [Chapa] relies on a legally nonexistent

interest, any alleged due process or other constitutional

violation arising from his classification is indisputably

meritless.”    Harper v. Showers, 174 F.3d 716, 719 (5th Cir.

1999).

     Finally, Chapa’s argument that the district court improperly

denied him the opportunity to bring witnesses lacks merit.      The

district court sufficiently developed the facts.    See Parker v.

Carpenter, 978 F.2d 190, 192 & n.2 (5th Cir. 1993).     The district

court’s judgment is AFFIRMED.

     The district court’s dismissal of Chapa’s complaint counts

as a strike for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).   Chapa is
                           No. 03-40471
                                -3-

cautioned that if he accumulates three strikes, he will no longer

be allowed to proceed in forma pauperis in any civil action or

appeal filed while he is detained or incarcerated in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     AFFIRMED; SANCTIONS WARNING ISSUED.